By the Court. Daly, J.
There was a breach of the covenant to insure. The lessee covenanted to keep the building insured, for the benefit of the plaintiff, and the insurance was effected by the under-tenant in his own name. The lessee further covenanted, that in case of loss or damage by fire, the amount received on the insurance should be applied under the plaintiff’s direction to the repairing or rebuilding of the premises. It is true that the under-tenant entered into a similar covenant with the lessee, but that would not avail the plaintiff. There was no privity between him and the under-tenant. He would have at law no remedy against the latter to compel a performance of the lessee’s covenant as to the application of the amount received on the insurance in the event of loss; and it is by no means clear that the equitable power of the court could be invoked *411by the plaintiff, to compel the application of the money received on the insurance, in the manner provided for in the covenant by the lessee to the plaintiff; but it is immaterial whether it could or not. There was a neglect to insure the premises from the 1st to the 14th of May, 1851, and this was a sufficient breach of the covenant to entitle the plaintiff to recover. (Pitt v. Sherwin, 3 Camp. 134; Platt on Covenants, 192.) * * *
Judgment affirmed.